 

Exhibit 10.3

 

SECURITY AND PLEDGE AGREEMENT

 

This SECURITY AND PLEDGE AGREEMENT (this “Agreement”), dated as of the 6th day
of October, 2020, entered into by Green Room Palm Springs, LLC, a California
limited liability company (the “Company”) in favor of GSRX Industries Inc, a
corporation organized and existing under the laws of the State of Nevada (the
“GSRX”).

 

WITNESSETH:

 

WHEREAS, the Company, Seneca Capital Partners, LP (“Seneca”), a limited
partnership formed under the laws of Tennessee (“Seneca”) and GSRX have entered
into that certain Revenue Sharing Agreement of even date herewith (as the same
may be amended or otherwise modified from time to time, the “Revenue Sharing
Agreement”) pursuant to which the Company and Seneca have agreed to pay 3% of
all monthly revenue generated by the Company to GSRX as further described in the
Revenue Sharing Agreement.

 

WHEREAS, the execution and delivery of this Agreement by Company is required
under the Revenue Sharing Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein,
Company hereby agrees with GSRX, as follows:

 

Section 1. Definitions. Reference is hereby made to the Revenue Sharing
Agreement for a statement of the terms thereof. All capitalized terms used
herein that are not otherwise defined shall have the meanings set forth in the
Revenue Sharing Agreement.

 

Section 2. Pledge and Grant of Security. Effective only during the term of the
Revenue Sharing Agreement, Company hereby assigns and pledges to GSRX, and
hereby grants to GSRX a security interest in, all of Company’s right, title and
interest in and to the following (the “Collateral”): all of its inventory and
supplies, and any documents of title representing any of the foregoing. It is
expressly agreed to by the parties that such Collateral may only be used as
payment for actual amounts outstanding pursuant to Section 4 of the Revenue
Sharing Agreement.

 

Section 3. Security for Obligations. This Agreement secures the indefeasible
payment of the Company under the Revenue Sharing Agreement as it may hereafter
be amended, restated, extended or otherwise modified from time to time.

 

Section 4. Company Remains Liable.

 

(a) Nothing set forth in this Agreement (i) shall relieve Company from the
performance of any term, covenant, condition or agreement on Company’s part to
be performed or observed under or in respect of any of the Collateral or from
any liability to any Person under or in respect of any of the Collateral or (ii)
shall impose any obligation on GSRX to perform or observe any such term,
covenant, condition or agreement on Company’s part to be so performed or
observed or (iii) shall impose any liability on GSRX for any act or omission on
the part of Company relating thereto or for any breach of any representation or
warranty on the part of Company contained in this Agreement or the Revenue
Sharing Agreement or under or in respect of the Collateral or made in connection
herewith or therewith. The exercise by GSRX of any of the rights hereunder shall
not release Company from any of its duties or obligations under the Collateral,
and GSRX shall not have any obligation or liability under the Collateral by
reason of this Agreement, nor shall GSRX be obligated to take any action to
collect or enforce any claim for payment assigned hereunder. The obligations of
Company contained in this Section 4 shall survive the termination of this
Agreement and the discharge of the obligations of Company under this Agreement
and the Revenue Sharing Agreement.

 

   

 

 

(b) While the Company possesses or controls the Collateral, Company shall bear
all risk of loss or damage as to the Collateral, and shall not use the
Collateral illegally or in a manner that would cause a lapse, denial or
termination of any insurance coverage thereon.

 

Section 5. Representations, Warranties and Covenants. Company represents,
warrants and covenants to GSRX as follows:

 

(a) Company is a limited liability company, duly formed, validly existing and in
good standing under the laws of the State of California and is duly qualified to
do business in each other jurisdiction where its ownership of property or where
the conduct of its business requires such qualification. The execution, delivery
and performance of this Agreement are within Company’s powers and have been duly
authorized and are not in contravention of any law or the terms of Company’s
operating agreement or other organizational papers or any indenture, agreement
or undertaking to which Company is a party or by which it is bound.

 

(b) Upon the completion of the deliveries, filings and other actions
contemplated in Section 6 hereof, the pledge and security interest granted to
GSRX pursuant to this Agreement in and to the Collateral will constitute a
perfected security interest therein, superior and prior to the rights of all
other Persons therein.

 

(c) Company is, as of the date hereof the sole, direct legal and beneficial
owner of all Collateral pledged by it hereunder free from any lien or other
right, title or interest of any Person, and Company shall defend the Collateral
pledged by it hereunder against all claims and demands of all Persons at any
time claiming any interest therein adverse to GSRX. There is no agreement, and
Company shall not enter into any agreement or take any other action, that would
result in the imposition of any other lien, restrict the transferability of any
of the Collateral or otherwise impair or conflict with Company’s obligations or
the rights of GSRX.

 

(d) There is no financing statement (or similar statement or instrument or
registration under the law of any jurisdiction) covering or purporting to cover
any interest of any kind in the Collateral, and so long as any of the
obligations remain unpaid, Company shall not execute, authorize or permit to be
filed in any public office any financing statement (or similar statement or
instrument of registration under the law of any jurisdiction) or statements
relating to the Collateral, except (i) financing statements filed or to be filed
in respect of and covering the security interests granted by Company in favor of
GSRX pursuant to this Agreement.

 

(e) All information set forth herein, and all information contained in any
documents, schedules and lists heretofore delivered to GSRX in connection with
this Agreement, in each case relating to the Collateral, is accurate and
complete in all material respects. The Collateral described on the schedules
attached hereto constitutes all of the property of such type of Collateral owned
or held by Company.

 

(f) Company shall not (i) sell, convey, assign or otherwise dispose of, or grant
any option with respect to, any of the Collateral pledged by it hereunder except
as expressly permitted by the Revenue Sharing Agreement, or (ii) create or
permit to exist any lien upon or with respect to any of the Collateral pledged
by it hereunder.

 

(g) Company shall continuously take all steps that are necessary or prudent to
protect the security interest of GSRX in the Collateral. Without limiting the
generality of the foregoing, the Company will (i) not create, grant or permit to
exist any security interest or lien in or on any of the Collateral other than
that already of public record and the security interest granted herein, (ii)
maintain, preserve and protect all Collateral, and keep all Collateral in good
condition and prevent any waste or damage thereof, (iii) promptly notify GSRX of
any change in location of the Collateral and the existence of any claims, liens,
security interests, rights, attachments or other encumbrances that may be or
become adverse to the interest of GSRX in or to the Collateral, and (iv) defend
the Collateral against all claims, liens, security interests, demands and other
encumbrances of third parties at any time claiming an interest in any of the
Collateral and reimburse GSRX for any expenses it may incur in satisfying any of
the foregoing.

 

   

 

 

(h) Company shall have and maintain so-called “all risk” insurance coverage at
all times with respect to the Collateral, including insurance against risks of
fire, theft and such other risks as GSRX may require, containing such terms, in
such form, in such an amount, for such periods and written by such companies as
may be satisfactory to GSRX (the “Insurance”), and such Insurance shall be
payable to GSRX as an additional insured thereof.

 

(i) All Insurance policies shall name GSRX as a loss payee and shall provide for
thirty (30) days written minimum cancellation notice to GSRX.

 

(j) GSRX shall deliver the Insurance policies to or furnish GSRX with
certificates or other evidence satisfactory to GSRX of compliance with the
foregoing Insurance provisions.

 

Section 6. Perfection; Supplements; Further Assurances.

 

(a) Company agrees that at any time and from time to time, it will execute and,
the cost and expense of which will be shared equally by Company and GSRX, file
and refile, or permit GSRX to file and refile, such financing statements,
continuation statements and other documents (including, without limitation, this
Agreement), in form and substance reasonably acceptable to GSRX, in such offices
as GSRX may reasonably deem necessary or appropriate in order to perfect,
continue and maintain a valid, enforceable, first priority lien in the
Collateral and to preserve the other rights and interests granted to GSRX
hereunder with respect to the Collateral. Company authorizes GSRX to file any
such financing or continuation statement or other document without the signature
of Company where permitted by law, and will provide to Company a copy of all
such documents within five business days of filing. A photocopy or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

 

(b) Company agrees to do such further acts and things, and to execute and
deliver to GSRX such additional assignments, agreements, supplements, powers and
instruments, as GSRX may reasonably deem necessary or appropriate in order to
perfect, preserve and protect the security interest in the Collateral as
provided herein and the rights and interests granted to GSRX hereunder, to carry
into effect the purposes of this Agreement or better to assure and confirm unto
GSRX or permit GSRX to exercise and enforce its respective rights, powers and
remedies hereunder with respect to the Collateral.

 

(c) Time is of the essence in this Agreement. Unless, and until there has been a
breach of the payment obligations of the Company under the Revenue Sharing
Agreement, Company may have possession of the Collateral and use the same in any
lawful manner not inconsistent with this Agreement. Upon the occurrence of a
breach of the payment obligations of the Company under the Revenue Sharing
Agreement, GSRX may at its option (a) declare all of the outstanding payment
obligations of Company to it to be immediately due and payable and shall then
have all rights and remedies of a secured party under the Uniform Commercial
Code and other applicable law, including without limitation, the right to take
possession of an amount of Collateral (based on the actual purchase wholesale
price paid by the Company) that represents the actual then current outstanding
payment obligation of the Company under the Revenue Sharing Agreement, and for
that purpose GSRX may enter upon any premises on which the Collateral or any
records relating thereto may be situated and take possession thereof and remove
the same therefrom; and (b) exercise any or all other rights and remedies
available to GSRX at law or at equity. GSRX may require Company to make the
Collateral and all records relating thereto available to GSRX at a place
designated by GSRX which is reasonably convenient to both parties. To the extent
GSRX is acting in accordance with the terms and conditions contained herein,
Company hereby expressly waives any action or right of action of any kind
whatsoever against GSRX because of the removal, possession or retention of the
Collateral by GSRX or any entity or person designed by GSRX to act on behalf of
GSRX. Company expressly authorizes GSRX to enter the premises and properties of
Company, without force, to assemble, or take possession of the Collateral or any
records or documents related thereto. GSRX may also, without prior notice or
hearing, which notice or hearing is hereby expressly waived, sell the Collateral
and credit the proceeds of such sale against the amount of the unpaid
obligations under the Revenue Sharing Agreement, after deducting from said
proceeds the actual proven costs and expenses of collecting the same (including
reasonable attorneys’ fees). In case of any deficiency, Company shall remain
responsible for the payment of same together with statutory interest as may be
allowed by law.

 

   

 

 

Section 7. Intentionally Omitted

 

Section 8. Intentionally Omitted

 

Section 9. Intentionally Omitted

 

Section 10. Intentionally Omitted.

 

Section 11. Investor May Perform. If Company fails to perform any agreement
contained herein, GSRX may itself perform, or cause the performance of, such
agreement or obligation, and the expenses of GSRX incurred in connection
therewith shall be payable Company pursuant to Section 14 hereof and shall
constitute obligations secured hereby.

 

Section 12. GSRX’ Duties. The powers conferred on GSRX under this Agreement are
solely to protect the interest of GSRX in the Collateral and shall not impose
any duty or obligation of any kind upon it or any of them to exercise any such
powers. GSRX shall not have any liability or duty as to the Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any rights pertaining to the Collateral. Neither GSRX, nor any of its directors,
officers, employees, attorneys, agents, advisors, attorneys-in-fact, experts and
Affiliates shall be liable for failure to demand, collect or realize upon all or
any part of the Collateral or for any delay in doing so nor shall be under any
obligation to sell or otherwise dispose of the Collateral upon the request of
Company or otherwise.

 

Section 14. Expenses. Company will upon demand pay to GSRX the amount of any and
all reasonable proven out-of-pocket costs and expenses, including the reasonable
fees and expenses of their respective counsel and of any experts and agents,
which GSRX may incur in connection with (i) the exercise or enforcement of any
of the rights of GSRX or GSRX hereunder, or (ii) the failure by Company to
perform or observe any of the provisions hereof. Such costs, expenses and fees
shall be secured by this Agreement.

 

Section 15. Pledge and Security Interest Absolute. To the extent permitted by
applicable law, all rights of GSRX hereunder and the pledge, assignment and
security interest created hereunder, and all obligations of Company hereunder,
shall be absolute and unconditional during the term of the Revenue Sharing
Agreement, and shall not be affected or released in any way, irrespective of:

 

(a) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations, or any other amendment or waiver of, or any
mutual consent to departure from, this Agreement, the Revenue Sharing Agreement,
or any other agreement or instrument, including, but not limited to, (i) any
increase or decrease in any such obligations and (ii) any amendment of the
Revenue Sharing Agreement; or

 

(b) any taking and holding of collateral (which term for purposes of this
Agreement includes but is not limited to the Collateral) or additional
guaranties for all or any of the obligations; or any amendment, alteration,
exchange, substitution, transfer, enforcement, waiver or subordination of any
collateral or such guaranties; or the termination, release or non-perfection of
any collateral (other than with respect to the Collateral expressly released by
GSRX) or such guaranties or any consent to departure from any security agreement
or guaranty with respect thereto.

 

   

 

 

Without limiting the generality of the foregoing, Company hereby consents to,
and hereby agrees, that the rights of GSRX hereunder, and the liability of
Company hereunder, shall not be affected by any and all releases of any
collateral (other than Collateral expressly released by GSRX) from the liens
created by the Revenue Sharing Agreement or any other agreement or instrument.

 

Section 16. Notices. All notices and other communications provided for hereunder
shall be in writing and shall be given in the manner, and shall be effective, as
provided in the Revenue Sharing Agreement.

 

Section 17. Miscellaneous. (a) No amendment of any provision of this Agreement
shall be effective unless it is in writing and signed by Company and GSRX, and
no waiver of any provision of this Agreement, and no consent to any departure by
Company therefrom, shall be effective unless it is in writing and signed by GSRX
and then such waiver or consent shall be effective only in the specific instance
and for the specific purposes for which given.

 

(b) No failure on the part of GSRX to exercise, and no delay in exercising, any
right hereunder, under the Revenue Sharing Agreement shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The rights
of GSRX hereunder and under the Revenue Sharing Agreement against any party are
not conditional or contingent on any attempt by GSRX to exercise any of its
rights under the Revenue Sharing Agreement against such party or against any
other Person.

 

(c) Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

(d) This Agreement creates a continuing lien and security interest in the
Collateral and shall (i) remain in full force and effect until the completion of
the transactions set forth in the Revenue Sharing Agreement, (ii) be binding
upon Company, its successors and assigns, and (iii) inure, together with the
rights and remedies of GSRX hereunder, to the benefit of GSRX and its
successors, transferees and assigns.

 

(e) This Agreement shall be governed by and construed in accordance with the
laws of the State of California, except to the extent that the validity or
perfection of the liens hereunder, or remedies hereunder, in respect of any
particular Collateral, are governed by the laws of a jurisdiction other than the
State of California. Unless otherwise defined herein or in the Revenue Sharing
Agreement, the terms used in Chapter 9 of the UCC are used herein as therein
defined.

 

(f) Notwithstanding anything in this Agreement to the contrary, in the event of
any inconsistency between the terms of this Agreement and the terms of the
Revenue Sharing Agreement, the terms hereof shall be controlling as necessary to
create, preserve and/or maintain a valid, enforceable and perfected lien upon
the Collateral, but, otherwise, the provisions of the Revenue Sharing Agreement
shall be controlling and the provisions hereof shall be subject or subordinate
to those of the Revenue Sharing Agreement.

 

   

 

 

(g) COMPANY AND GSRX EACH HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE REVENUE SHARING AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY.

 

(h) ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT MAY BE
TRIED AND LITIGATED IN, AND COMPANY HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF, THE COURTS OF THE STATE OF CALIFORNIA, UNLESS SUCH ACTIONS OR PROCEEDINGS
ARE REQUIRED TO BE BROUGHT IN ANOTHER COURT TO OBTAIN SUBJECT MATTER
JURISDICTION OVER THE MATTER IN CONTROVERSY. COMPANY WAIVES ANY RIGHT IT MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS, TO ASSERT THAT IT IS NOT
SUBJECT TO THE JURISDICTION OF SUCH COURTS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION.

 

(i) The Recitals set forth in the Preamble to this Agreement are hereby
incorporated herein and made to form an integral part hereof.

 

[SIGNATURE PAGE FOLLOWS; REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

  GREEN ROOM PALM SPRINGS, LLC         By: /s/ Christian Briggs   Name:
Christian Briggs   Title: Manager

 

ACKNOWLEDGED AND ACCEPTED,

as of the date first set forth above:

 

GSRX INDUSTRIES INC.         By: /s/ Troy Nihart   Name: Troy Nihart   Title:
Interim CEO  

 

   

 